Exhibit 10.3

 

EXECUTION VERSION

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 25, 2019, and effective in accordance with Section 3 below, by and
among SPARTAN MOTORS, INC. (the “Company”), SPARTAN MOTORS USA, INC., SPARTAN
MOTORS GLOBAL, INC., UTILIMASTER SERVICES, LLC, SMEAL HOLDING, LLC, SMEAL SFA,
LLC, SMEAL LTC, LLC, and FORTRESS RESOURCES, LLC (collectively, with the
Company, the “Borrowers”), the Guarantors (as defined in the Credit Agreement
referred to below) party hereto, the Lenders referred to below and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders (“Administrative Agent”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrowers, certain financial institutions party thereto (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of August 8, 2018 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”, and as amended by this Amendment, the “Credit Agreement”);

 

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, the Administrative Agent and the Lenders party hereto have
agreed, to amend the Existing Credit Agreement as more specifically set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.     Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).

 

Section 2.     Amendment to Existing Credit Agreement. Effective as of the
Amendment Effective Date (as defined below), the parties hereto agree that
Section 2.05(a) of the Existing Credit Agreement is amended and restated to read
as follows:

 

“General. Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrowers from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000, (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Credit Commitments,
(iii) the aggregate principal amount of outstanding Floorplan Swingline Loans
exceeding $25,000,000 (the “Floorplan Swingline Commitment”), and (iv) the
aggregate principal amount of outstanding W/C Swingline Loans exceeding
$5,000,000; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Notwithstanding
anything herein to the contrary, for purposes of determining the amount of the
Loans and Letters of Credit that may be made under this Agreement, the
Administrative Agent may assume that the aggregate amount of the Swingline Loans
made by the Swingline Lender is $30,000,000, absent a written agreement to the
contrary among the Company, the Swingline Lender and the Administrative Agent.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and re-borrow Swingline Loans.”

 

Section 3.     Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the Administrative Agent’s receipt of this Amendment duly
executed by each of the Borrowers, the Guarantors, the Administrative Agent, the
Required Lenders and the Swingline Lenders (such date, the “Amendment Effective
Date”).

 

1

--------------------------------------------------------------------------------

 

 

Section 4.     Representations and Warranties. By its execution hereof, each
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:

 

(a)     each of the representations and warranties made by the Borrowers in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

 

(b)     it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;

 

(c)     this Amendment has been duly authorized and approved by such Borrower’s
board of directors or other governing body, as applicable, and constitutes a
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

(d)     the execution, delivery and performance of this Amendment do not
conflict with, result in a breach in any of the provisions of, constitute a
default under, or result in the creation of a Lien upon any assets or property
of any of the Borrowers, or any of their respective Subsidiaries, under the
provisions of, such Borrower’s or such Subsidiary’s organizational documents or
any material agreement to which such Borrower or Subsidiary is a party.

 

Section 5.     Effect of this Amendment. On and after the Amendment Effective
Date, references in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Loan
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand.

 

2

--------------------------------------------------------------------------------

 

 

Section 6.     Costs and Expenses. The Borrowers hereby reconfirm their
obligations pursuant to Section 9.03 of the Credit Agreement to pay and
reimburse the Administrative Agent and its Affiliates in accordance with the
terms thereof.

 

Section 7.     Acknowledgments and Reaffirmations. Each Loan Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.

 

Section 8.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Section 9.     Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

 

Section 10.     Electronic Transmission. Delivery of this Amendment by facsimile
or pdf shall be effective as delivery of a manually executed counterpart hereof;
provided that, upon the request of any party hereto, such facsimile or pdf shall
be promptly followed by the original thereof.

 

Section 11.     Entire Agreement. This Amendment is the entire agreement, and
supercedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

BORROWERS:

 

SPARTAN MOTORS, INC.

SPARTAN MOTORS USA, INC.

SPARTAN MOTORS GLOBAL, INC.

UTILIMASTER SERVICES, LLC

SMEAL SFA, LLC

SMEAL LTC, LLC

SMEAL HOLDING, LLC

FORTRESS RESOURCES, LLC

      By:  /s/ Frederick J. Sohm    

Name: Frederick J. Sohm

Title: Treasurer

     

GUARANTORS:

 

SPARTAN UPFIT SERVICES, INC.

SPARTAN MOTORS GTB, LLC

      By:  /s/ Frederick J. Sohm    

Name: Frederick J. Sohm

Title: Treasurer 

 

 

 

Spartan Motors, Inc.

Third Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent, a Swingline Lender, an Issuing Bank and

Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dustin Sentz

 

 

Name:  Dustin Sentz

Title:    Vice President

 

 

 

 

Spartan Motors, Inc.

Third Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

          By:  /s/ Michael Hall     Name:  Michael Hall
Title:    Authorized Officer

 

 

 

Spartan Motors, Inc.

Third Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

          By:  /s/ Scott Neiderheide     Name:  Scott Neiderheide
Title:    Vice President

 

 

 

Spartan Motors, Inc.

Third Amendment to Credit Agreement

Signature Page